The parties shall file supplemental briefs within 42 days of the date of this order addressing: (1) whether an insured making a claim for underinsured motorist benefits may be considered to be a “third party tort claimant” under MCL 500.2006(4), thereby requiring the insurer to pay twelve percent interest for failing to pay the claim on a timely basis only if the claim “is not reasonably in dispute”; and (2) whether the Court of Appeals decision in this case is consistent with Yaldo v North Pointe Ins Co, 457 Mich 341 (1998), and Griswold Props, LLC v Lexington Ins Co, 276 Mich App 551 (2007). The parties should not submit mere restatements of their application papers.
Persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.